DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 objected to because of the following informalities:  Lines 13-14, the recitation “a first and second end surfaces” should be changed to “the (or said) first and second end surfaces”, since these surfaces are recited in line 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 6 now recite “a tube which defines said first chamber and said second chamber”.  The tube in question is understood to be the reservoir tube 
Claims 2-5 and 6-10 are rejected due to their dependence upon claims 1 and 6, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR 557,584 to Bechereau in view of US 4,938,324 to Van Dyke.
Re-claims 1 and 3, Bechereau teaches a shock absorber, comprising: a first fluid chamber (i.e. compression chamber of tube C); a second fluid chamber (chamber defined by tube a); a fluid circuit (path in tube a4) connects the first fluid chamber and the second fluid chamber; an inertia valve e comprises an inertia mass having an annular shape, the inertia mass surrounds a flow tube a4 having an aperture a40 there through wherein the inertia mass is moveable between a first position (i.e. closed) and a second position (i.e. open) such that the inertia mass covers the a40 is larger than aperture a400), the absorber further comprises an end cap a3, the end cap closing an end of a tube a which defines the second fluid chamber and at least part of the first chamber (as a wall of the first chamber), the end cap has a cavity formed therein (see figure 2), the cavity has a FOX-0005USC17.CON2.DIV1Serial No.: 16/418,400 Examiner: Williams, T.2 Group Art Unit: 3657bottom surface, the cavity defines a pocket which is shaped to receive at least a lower portion of the inertia mass.  However, Bechereau fails to teach the inertia mass comprising a collapsible section defining at least a portion of an external surface of the inertia mass, the collapsible section having a first orientation when the inertia mass is moving in a first direction from the first position to the second position and the collapsible section having a second orientation when the inertia mass is moving in a second direction from the second position to the first position, the inertia mass having a first flow resistance when the collapsible section is in the first orientation and a second flow resistance when the collapsible section is in the second orientation, the second flow resistance is greater than the first flow resistance.
Van Dyke teaches a moveable mass member 46 that controls a fluid flow characteristic, this mass functions substantially similar to an inertia mass, as it is responsive to sudden changes in direction.  The mass member 46 is provided with a collapsible section 74 (annular skirt, as per claim 3) that defines at least a portion of an external surface of the inertia mass, the collapsible section has a first orientation when the mass is moving in a first direction from the first position to the second position (section 74 collapses due to fluid pressure, thus opening the passage 
Re-claim 2, the inertia mass defines a first area normal to the first direction (i.e. lower portion of the inertia mass) and defines a second area normal to the second direction (i.e. upper portion of the inertia mass), the second area is greater than the first area.
Re-claim 4, it stands to reason that the second flow resistance occurring during periods when the collapsible section is not collapsed is at least two times greater than when the collapsible section is collapsed, since the non-collapsed state substantially prevents any flow.
Re-claims 5 and 7, the inertia mass moves in the first direction in response to an acceleration force over a predetermined threshold (this threshold must overcome the spring force of the spring f).
Re-claim 6, Bechereau teaches a shock absorber, comprising: a first fluid chamber (i.e. compression chamber of tube C); a second fluid chamber (chamber defined by tube a); a fluid a4) connects the first fluid chamber and the second fluid chamber; an inertia valve e comprises an inertia mass having an annular shape, the inertia mass surrounds a flow tube a4 having an aperture a40 there through wherein the inertia mass is moveable between a first position (i.e. closed) and a second position (i.e. open) such that the inertia mass covers the aperture in the first position and uncovers the aperture in the second position, the inertia valve permits a first rate of fluid flow through the fluid circuit in the first position of the inertia mass and the inertia valve permits a second rate of fluid flow through the fluid circuit in the second position of the inertia mass, the second rate of fluid flow is non-equal to the first rate (the second flow rate is greater than the first flow rate, since aperture a40 is larger than aperture a400), the inertia mass comprises first (i.e. top) and second (i.e. bottom) opposing end surfaces oriented generally normal to a direction of motion of the inertia mass and a side wall that extends between the first and second end surfaces, the shock absorber further comprises an end cap a3, the end cap closing an end of a tube a which defines the second fluid chamber and at least part of the first chamber (as a wall of the first chamber), the end cap has a cavity formed therein (see figure 2), the cavity has a FOX-0005USC17.CON2.DIV1Serial No.: 16/418,400 Examiner: Williams, T.2 Group Art Unit: 3657bottom surface, the cavity defines a pocket which is shaped to receive at least a lower portion of the inertia mass.  However, Bechereau fails to teach the side wall of the inertia mass comprising a moveable, annular skirt extending from the side wall, wherein at least an outer portion of the at least one skirt moves toward the side wall when the inertia mass moves in a first direction and moves away from the side wall when the inertia mass moves in a second direction opposite the first direction, the at least one skirt increasing a fluid flow drag coefficient of the inertia mass when moving in the second direction compared to movement of the inertia mass in the first direction.

Re-claim 8, the inertia mass moves in a linear path between the first position and the second position.
Re-claims 9 and 10, Van Dyke teaches (as illustrated) the skirt being an elastomeric material, which includes rubber materials, and the broader category of plastic materials.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.
TJW
April 2, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657